Citation Nr: 0005543	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97 - 23 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for epicondylitis of the 
right (major) elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty for a period in excess of 
20 years between September 1959 and service retirement in 
December 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1996 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

This case was previously before the Board in May 1999, at 
which time appeals for ratings in excess of 10 percent each 
for the veteran's service-connected gastroesophageal reflux 
disease, right foot disability, right knee disability, and 
left knee disability were denied.  The issue of entitlement 
to an increased (compensable) rating for epicondylitis of the 
right (major) elbow was Remanded to the RO for further 
development of the medical and other evidence, to include 
another VA orthopedic examination to determine the current 
severity of his service-connected epicondylitis of the right 
(major) elbow.  The examiner was to determine the veteran's 
ability to supinate his right elbow, expressed numerically in 
degrees; and to determine the presence, if any, of right 
elbow weakness or excess fatigability; or objective evidence 
of motion-related pain or functional loss due to pain. 

The requested actions have been satisfactorily completed, and 
the case has been returned to the Board for future appellate 
consideration.  


FINDINGS OF FACT

1.  The claim for a compensable rating for epicondylitis of 
the right (major) elbow is plausible because claims for 
increased or compensable ratings are generally well grounded 
where the appellant indicates that he has suffered an 
increase in disability and submits evidence in support of 
that claim.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997);  Glover v. West,  
No. 99-7015 (Fed.Cir.) August 2, 1999.

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3. The veteran's service-connected epicondylitis of the right 
(major)elbow is currently manifested by complaints of pain on 
overuse, on resisted wrist extension,  with flexion and 
pulling, or on any strenuous activity; by tenderness to 
palpation over the right lateral epicondyle area; swelling 
and aching on using a hammer, a screwdriver, lifting hay, or 
on any sustained repetitive motion; clinical findings of 
right elbow pain over the lateral epicondyle, worsening on 
prolonged use; pain on palpation of the right lateral 
epicondyle; clinical findings of tenderness over the extensor 
surfaces of the right elbow. 


CONCLUSIONS OF LAW

1.  The claim for a compensable rating for epicondylitis of 
the right (major) elbow is well-grounded because claims for 
increased or compensable ratings are generally well grounded 
where the appellant indicates that he has suffered an 
increase in disability and submits evidence in support of 
that claim.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997);  Glover v. West,  
No. 99-7015 (Fed.Cir.) August 2, 1999.

2.  The schedular criteria for an increased rating of 10 
percent for epicondylitis of the right (major) elbow are met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991);  38 C.F.R. Part 4, 
§§ 4.1-4.7, 4.10, 4.40, 4.45, Diagnostic Code 5213 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for a compensable 
rating for epicondylitis of the right (major) elbow is 
plausible and is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  A claim for an increased 
or compensable rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability and submits evidence in support of that claim.  
Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  Drosky v. 
Brown, 10 Vet. App. 251 (1997);  Glover v. West,  No. 99-7015 
(Fed.Cir.) August 2, 1999.  We further find that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  On appellate review, the 
Board sees no areas in which further development might be 
productive.

I.  Evidentiary and Procedural History

The veteran's service medical records show that he was seen 
for complaints of right elbow pain while on active duty in 
October 1988.  While examination of the right elbow was 
normal, he was treated with heat and Motrin for pain.  

The veteran's initial claim for VA disability compensation 
benefits (VA Form 21-526), received in February 1996, 
included a claim based on pain in the elbow joints.

A report of VA fee-basis general medical examination, 
conducted in March 1996, cited complaints of multijoint pain, 
and noted that the veteran was right-handed.  On examination 
of the musculoskeletal system, diffuse joint tenderness was 
reported.  Motor, sensory and reflex examinations revealed no 
deficits.  

A report of VA fee-basis orthopedic examination, conducted in 
March 1996, shows that the veteran complained of intermittent 
elbow pain, primarily on the right, over the area of the 
lateral epicondyle, with worsening on prolonged use.  He 
attributed that condition to forced extension of his right 
elbow throughout his long history (documented) of being a 
competitive pistol shooter while in service.  Examination 
revealed normal strength and reflexes in the upper 
extremities, bilaterally, with no evidence of crepitus on 
rotation of the elbows.  Tenderness was present over the 
extensor surfaces of the right elbow, worsening on resisted 
right wrist extension.  X-ray examination of the right elbow 
revealed an ovoid ossific density at the level 

of the radiohumeral articulation, possibly within the 
extensor tendons, while joint spaces were well-maintained.  
The diagnoses included right lateral epicondylitis.

A private treatment report from Michael C. Baehr, MD, dated 
in March 1996, shows that the veteran was seen for complaints 
which included right elbow pain.  Examination revealed pain 
on palpation of the right lateral epicondyle, and the area 
was injected with pain-killing agents.  He obtained immediate 
relief from those symptoms.

A rating decision of May 1996 granted service connection for 
epicondylitis of the right (major) elbow, evaluated as 
noncompensably disabling.  The veteran initiated an appeal, 
seeking an increased (compensable) evaluation for that 
disability.  In his Substantive Appeal, received in July 
1997, the veteran called attention to acute and constant 
multijoint pain, including his elbows, worse when he reduces 
his dosage of Motrin.  A statement from the veteran's spouse, 
also received in July 1997, stated, in pertinent part, that 
she had been aware since 1992 of the veteran's elbow pain, 
his high dosages of Motrin, his efforts to reduce his Motrin 
intake after 1996, and the resulting increase in his daily 
pain.  

Another report of VA fee-basis examination, conducted in 
December 1997, noted the veteran's complaints of recurrent 
right elbow pain with overuse syndrome and epicondylitis, and 
pain on full extension, especially medially.  Examination of 
the right elbow revealed no evidence of discoloration, but 
medial epicondyle tenderness was found.  Flexion was from 0 
to 140 degrees, with no reported complaints of pain.  X-rays 
of the right elbow revealed no evidence of productive or 
destructive process, bones were intact, and joint spaces were 
maintained.  The diagnosis was medial epicondylitis of the 
right (major) elbow.  

At a personal hearing held at the RO in April 1998, the 
veteran testified, in pertinent part, that he was not taking 
any particular medication for his right elbow other than that 
taken for all of his joint pain; that his right elbow becomes 
aggravated, with swelling and aching, on using a hammer or 
with any repetitive motion; that he 

experiences tenderness along the right elbow and in the 
tendons outside the joint, although not in the joint itself; 
and that his right elbow hurts, with a pulling and burning 
sensation, on extension or on any motion that causes flexing 
or pulling, such as hammering, using a screwdriver, or 
lifting hay.  A transcript of the testimony is of record.

A rating decision of September 1998 confirmed and continued 
the noncompensable evaluation for the veteran's service-
connected epicondylitis of the right (major) elbow.

Pursuant to the Board's Remand order of May 1999, another VA 
fee-basis orthopedic examination was conducted in July 1999.  
The examiner noted his review of the veteran's claims folder 
and the reports of prior examinations, his history of 
multijoint problems, and his current complaints of variable 
right elbow pain, weakness and instability, treated 
symptomatically with Ibuprofen, 600 mg. q.i.d., and increased 
fatigability with regular right upper extremity manual 
activities.  Examination of the right upper extremity 
revealed full passive motion of the right shoulder and right 
wrist.  A full range of motion of the right elbow was 
demonstrated from 0 degrees of extension to 140 degrees of 
flexion; and full supination and full pronation of 80 degrees 
each was shown.  Palpation of the right elbow disclosed local 
tenderness at the lateral epicondyle, and neurovascular 
examination was normal in the right upper extremity.  X-rays 
of the right elbow were normal.  The diagnosis was chronic 
right lateral epicondylitis of the right elbow.  

The examiner further stated that there was no evidence of 
significant orthopedic impairment; that the veteran should be 
capable of all but the most strenuous right upper extremity 
manual activities; that his complaints seemed out of 
proportion to the objective findings, which consisted of 
tenderness with normal X-rays; and that his fatigability and 
subjective complaints seemed inconsistent with the objective 
findings.  



II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in  38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 4.1, 4.10 
(1999).  In addition, the Board has also given consideration 
to the provisions of  38 C.F.R. § 4.7, which provide that 
where there is a question as to which of two evaluations 
should be assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.

In accordance with  38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and  Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's epicondylitis of the right 
(major) elbow. 
The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In such cases, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App.  119 (1999).  Therefore, the Board has reviewed the 
medical and other evidence of record as it pertains to the 
disability at issue from the date of the initial rating 
evaluation.  Fenderson, id.



Disability of the musculoskeletal system involving the elbow 
and forearm are rated under the provisions of  38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5205 through 5213 (1999).  
Service connection is in effect for epicondylitis of the 
right (major) 
elbow, evaluated as noncompensably disabling under the 
provisions of  Diagnostic Code 5213.  The Board's review of 
the records and VA's Schedule for Rating Disabilities 
discloses no other potentially applicable diagnostic code 
that would provide an increased or compensable evaluation for 
the veteran's right elbow disability.  To that point, the 
Board notes that evaluation of the veteran's disability based 
on ankylosis of the elbow (DC 5205); limitation of flexion or 
extension of the forearm (DC 5206, 5207, 5208); flail joint 
or other impairment of the elbow (DC 5209); or nonunion, 
malunion, or other impairment of the radius and ulna (DC 
5210, 5211, 5212) would be inappropriate because the medical 
evidence of record fails to disclose the clinical presence of 
any of those conditions.  

38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5213 provides 
compensable ratings where there is impairment of supination 
or pronation of the major elbow or forearm due to bone 
fusion, limitation of pronation, or limitation of supination.  
The medical evidence of record fails to disclose that 
impairment or limitation of supination or pronation of the 
major elbow or forearm is present in this case, or that there 
is any resulting impairment of motion of the fingers due to 
tendon tie-up, muscle or nerve injury. 

The Board notes, however, that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional  loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, 

and a part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. Part 4, 
§ 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will  be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or  blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of  peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements  
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with  sitting, standing and weight-
bearing are related considerations. . . . .  38 C.F.R. Part 
4, § 4.45 (1999).

The Board's review of the record shows that the report of VA 
orthopedic examination conducted in March 1996 noted 
complaints of right elbow pain over the lateral epicondyle, 
worsening on prolonged use; and clinical findings of 
tenderness over the extensor surfaces of the right elbow, 
worsening on resisted right wrist extension; and X-ray 
evidence of an ovoid ossific density at the radiohumeral 
articulation, possibly within the extensor tendons, diagnosed 
as right lateral epicondylitis.  Private treatment records in 
March 1996 show that examination of the right elbow revealed 
pain on palpation of the right lateral epicondyle, requiring 
injection of the area with pain-killing agents for relief 
from those symptoms.  The December 1997 VA examination noted 
the veteran's complaints of recurrent right elbow pain with 
overuse syndrome and epicondylitis, and pain on full 
extension, especially medially, and diagnosed medial 
epicondylitis of the right (major) elbow.  


At his personal hearing in April 1998, the veteran testified 
that his right elbow becomes aggravated, with swelling and 
aching, on using a hammer or on any repetitive motion; that 
he experiences tenderness along the right elbow and in the 
tendons outside the joint; and that his right elbow hurts, 
with a pulling and burning sensation, on extension or on any 
motion that causes flexing or pulling, such as hammering, 
using a screwdriver, or lifting hay.  The Board finds that 
testimony to 
be credible in its entirety and consistent with the nature of 
his service-connected disability. 

On VA orthopedic examination in July 1999, the examiner noted 
the veteran's complaints of variable right elbow pain, 
weakness and instability, and increased fatigability with 
right upper extremity manual activities.  Examination 
revealed a full range of motion of the right elbow from 0 
degrees of extension to 140 degrees of flexion; and full 
supination and full pronation of 80 degrees each was shown, 
while palpation of the right elbow disclosed local tenderness 
at the lateral epicondyle.  The diagnosis was chronic right 
lateral epicondylitis of the right elbow.  

While the examiner further stated that there was no evidence 
of significant orthopedic impairment; that the veteran should 
be capable of all but the most strenuous right upper 
extremity manual activities; that his complaints seemed out 
of proportion to the objective findings, which consisted of 
tenderness with normal X-rays; and that his fatigability and 
subjective complaints seemed inconsistent with the objective 
findings, the Board notes that he failed to note the presence 
or absence of pain on motion, pain on use, functional 
impairment due to pain, or to clinically demonstrate the 
presence or absence of fatigability on prolonged use.  
Further, the examiner failed to exclude evidence of aging in 
relating his findings and conclusions, and did not comment on 
the veteran's ability to perform the normal working movements 
of the body with normal excursion, speed, coordination and 
endurance.  

The Board finds that the veteran's service-connected chronic 
lateral epicondylitis of the right elbow is currently 
manifested by complaints of pain on prolonged or repetitive 
use; and clinical findings of right elbow pain over the 
lateral epicondyle, 

worsening on prolonged use; pain on palpation of the right 
lateral epicondyle; clinical findings of tenderness over the 
extensor surfaces of the right elbow, 
worsening on resisted right wrist extension; and X-ray 
evidence of an ovoid ossific density at the radiohumeral 
articulation, possibly within the extensor tendons. 

The Board finds that on the most recent VA orthopedic 
examination, the examiner tended to disregard or minimize the 
veteran's complaints of pain and fatigability on prolonged or 
repetitive use, without making any attempt to duplicate such 
conditions for purposes of observation and evaluation.  The 
Board further notes that a part which becomes painful on use 
must be regarded as seriously disabled.  Based upon the 
foregoing, the Board concludes that the veteran's symptomatic 
manifestations of his service-connected lateral epicondylitis 
of the right (major) elbow warrants assignment of a 10 
percent evaluation under the provisions of  38 C.F.R. Part 4, 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5213 (1999).

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The appellant has not asserted that the schedular ratings are 
inadequate or that he is unemployable due to his lateral 
epicondylitis of the right (major) elbow.  Further, the 
record in this case presents no evidence or argument to 
reasonably indicate that the provisions of  38 C.F.R. Part 4, 
§§ 4.16(b) or  3.321(b)(1) (1999) are potentially applicable.  
There is no competent medical evidence in the record stating 
that the veteran is unemployable due to service-connected 
disability, or that vocational rehabilitation is infeasible, 
and the veteran has not testified that he is unable to obtain 
employment due to service-connected disabilities.  Nor is 
there evidence of circumstances which the appropriate 
officials might find so "exceptional or unusual" as to 
warrant an extraschedular rating.  Shipwash v. Brown,  8 Vet. 
App.  218, 227 (1995).  Accordingly, the Board will not 
address the issues of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) 
(1999).  

ORDER

An increased rating of 10 percent for service-connected 
lateral epicondylitis of the right (major) elbow is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

